PER CURIAM.
The State agrees with appellant that error was committed under the facts of this case in imposing a minimum mandatory sentence of three years. Overfelt v. State, 434 So.2d 945 (Fla. 4th DCA 1983). We reverse this aspect.
While we could simply affirm without prejudice to appellant’s right to apply for remedy via Florida Rule of Criminal Procedure 3.850 as suggested by the State, we think it would conserve attorney time and judicial effort to address the matter here now. Accordingly, we affirm appellant’s conviction and remand with instructions to vacate the three year mandatory minimum which was attached to appellant’s ten year sentence.
Affirmed in part; reversed in part, and remanded with instructions.
GLICKSTEIN, HURLEY and WALDEN, JJ., concur.